SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
284
KAH 10-00656
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
TERRY DEGRAFINREID, PETITIONER-APPELLANT,

                     V                                            ORDER

S. KHAHAIFA, SUPERINTENDENT, ORLEANS
CORRECTIONAL FACILITY AND HENRY LEMONS, JR.,
INTERIM CHAIRMAN, NEW YORK STATE DIVISION
OF PAROLE, RESPONDENTS-RESPONDENTS.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR PETITIONER-APPELLANT.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Orleans County (James P. Punch, A.J.), entered January
14, 2010 in a habeas corpus proceeding. The judgment dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see People ex rel. Kendricks v Smith, 52 AD2d
1090).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court